EXHIBIT 10.1

--------------------------------------------------------------------------------

 

 
AGREEMENT
 
THIS AGREEMENT (“Agreement”) dated as of October 1, 2005 (the “Effective Date”)
is entered by and between _____________, an individual residing at
______________________ (“Executive”), and Schiff Nutrition Group, Inc., a
Utah corporation with offices located at 2002 South 5070 West, Salt Lake City,
Utah 84104 (the “Company”).
 
RECITALS
 
WHEREAS, Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short and long term
profitability, growth and financial strength of the Company;
 
WHEREAS, the Company has entered into an employment-related agreement (the
“Prior Agreement”) with Executive which includes, among other matters, change in
control provisions;
 
WHEREAS, the term of the Prior Agreement expired on September 30, 2005;
 
WHEREAS, the Company and Executive desire to renew the Prior Agreement
substantially in the same form as the Prior Agreement, thereby preserving the
present and future continuity of management and providing additional inducement
for the Executive to continue to remain in the employ of the Company.
 
TERMS OF AGREEMENT


NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:
 
1.  Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters: 
 
(a)  “Affiliate” shall mean a domestic or foreign business entity controlled by,
controlling, under common control with, or in a joint venture with, the
applicable person or entity.
 
(b)  “Board” shall mean the Board of Directors of the Company.
 
(c)  “Cause” shall mean Executive’s:
 
(i)  Gross, fraudulent or willful misconduct of Executive at any time during
Executive’s employment by the Company, or any such misconduct during any prior
period of employment in an executive capacity with any person or entity if not
disclosed to the Company in writing prior to the execution hereof;
 
(ii)  Substantial and willful failure to perform specific and lawful directives
of the Board or a superior employee of the Company;
 
(iii)  Willful and knowing violation of any rules or regulations of any
governmental or regulatory body, which is materially injurious to the financial
condition of the Company;
 
- 1 -

--------------------------------------------------------------------------------


 
 
(iv)  Conviction of or plea of guilty or nolo contendere to a felony or fraud
during Executive’s employment with the Company;
 
(v)  Drug, alcohol or substance abuse (to the extent not inconsistent with the
Americans with Disability Act or similar state law); or
 
(vi)  Material breach of the terms of this Agreement which is not corrected
after written notice and a reasonable cure period not to exceed 15 days.
 
(d)  “Change in Control” means and includes each of the following:
 
(i)  A transaction or series of transactions (other than an offering of SNI
Class A common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) (other than SNI,
any of its subsidiaries, an employee benefit plan maintained by SNI or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, SNI)
directly or indirectly acquires beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of SNI possessing more than 50%
of the total combined voting power of SNI’s securities outstanding immediately
after such acquisition, excluding any transaction involving a distribution of
SNI’s Class A common stock (or any substituted security) held by Weider Health
and Fitness (“WHF”) to individual stockholders of WHF or their family trusts if
and to the extent the Board finds such distribution to not be within the intent
of this Section 1(d)(i);
 
(ii)  During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors of SNI together with
any new director(s) (other than a director designated by a person who shall have
entered into an agreement with SNI to effect a transaction described in
Section 1(d)(i) or Section 1(d)(iii)) whose election by the Board of Directors
of SNI or nomination for election by SNI’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof;
 
(iii)  The consummation by SNI (whether directly involving SNI or indirectly
involving SNI through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of SNI’s assets or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
 
(A)  Which results in SNI’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of SNI or the person that, as a result of the
transaction, controls, directly or indirectly, SNI or owns, directly or
indirectly, all or substantially all of SNI’s assets or otherwise succeeds to
the business of SNI (SNI or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, or
 
(B)  After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated forpurposes of this
Section 1(d)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in SNI prior
to the consummation of the transaction; or
 
- 2 -

--------------------------------------------------------------------------------


 
 
(iv)  SNI’s stockholders approve a liquidation or dissolution of SNI.
 
(e)  “Code” shall mean Internal Revenue Code of 1986, as amended.
 
(f)  “Cure Deadline” shall mean the last day of the 15 day period during which
the Company may cure the conduct or event that otherwise will result in “Good
Reason” in accordance with Section 1(f).
 
(g)  “Good Reason” shall mean any one of the following conduct or events which
is not cured by the Company within 15 days after Executive’s notice in writing
to the Company within 90 days of the first happening of the conduct or event:
 
(i)  the Company’s material diminution of Executive’s job titles,
responsibilities, duties, perquisites or compensation; or
 
(ii)  any involuntary relocation of Executive’s principal place of business to a
location more than 50 miles from Executive’s current principal place of business
with the Company.
 
(h)  “Severance Payment Deadline” shall mean 15 days prior to the Severance
Benefit Deadline (as defined in Section 4 below).
 
(i)  “Termination Date” shall mean the effective date of the termination of
Executive’s employment with the Company for any reason.
 
(j)  “SNI” shall mean Schiff Nutrition International, Inc., a Delaware
corporation and the parent of the Company.
 
2.  Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue through the full payment of all severance and
other benefits to Executive in accordance with the terms and conditions of this
Agreement. This Agreement shall be effective with respect to (a) the termination
of Executive’s employment with the Company other than for Cause only if such
termination occurs during the period commencing on the Effective Date and ending
on September 30, 2008 or (b) the termination of Executive’s employment with the
Company for Good Reason only if the event or conduct giving rise to Good Reason
occurs during the period commencing on the Effective Date and ending on
September 30, 2008. Notwithstanding the foregoing sentence, this Agreement shall
be effective with respect to any “termination in connection with a Change in
Control” (as defined in Section 3(b) below) if the Change in Control is (i)
subject to a definitive written purchase, sale, merger or similar agreement
entered into on or before September 30, 2008 and (ii) consummated on or prior to
the expiration of six months following September 30, 2008. During the term of
this Agreement, Executive shall be employed as an at-will employee of the
Company.
 
3.  Severance Payment/Benefits.
 
(a)  If Executive’s employment as an at-will employee of the Company shall be
terminated either by the Company other than for Cause or by the Executive for
Good Reason,then in consideration of and subject to the delivery by Executive to
the Company of a release, in form and substance reasonably satisfactory to the
Company, of any claims that Executive might have against the Company, the
Company shall pay the Executive a severance benefit in an amount equal to the
sum of (a) his then annual rate of base salary and (b) the greater of (i) his
annual bonus paid or payable relating to the Company’s most recently completed
fiscal year, (ii) the average of his annual bonuses paid or payable relating to
the Company’s three most recently completed fiscal years, or (iii) 30% of his
then annual rate of base salary. Subject to Section 4 of this Agreement, such
amount shall be paid, without interest, in 24 equal semi-monthly installments
payable in accordance with the Company’s customary payroll practices, with the
first installment to be paid no later than 30 days following the later of (A)
the Termination Date or (B) the date on which the release described above is
executed by all parties thereto and ceases to be revocable by Executive;
provided, however, that notwithstanding the foregoing, in no event shall any
amounts owing to Executive pursuant to this Section 3(a) be paid to Executive
later than the Severance Payment Deadline.
 
- 3 -

--------------------------------------------------------------------------------


 
 
(b)  If Executive’s employment as an at-will employee of the Company shall be
terminated “in connection with a Change in Control” either by the Company other
than for Cause or by the Executive for Good Reason, then in consideration of and
subject to the delivery by Executive to the Company of a release, in form and
substance reasonably satisfactory to the Company, of any claims that Executive
might have against the Company and in lieu of the provisions of Section 3(a)
above, the Company shall pay the Executive a severance benefit in an amount
equal to [150%/125%] of the sum of (a) his then annual rate of base salary and
(b) the greater of (i) his annual bonus paid or payable relating to the
Company’s most recently completed fiscal year, (ii) the average of his annual
bonuses paid or payable relating to the Company’s three most recently completed
fiscal years, or (iii) 50% of his then annual rate of base salary. Subject to
Section 4 of this Agreement, such amount shall be paid, without interest, in
[36/30] equal semi-monthly installments payable in accordance with the Company’s
customary payroll practices, with the first installment to be paid no later than
30 days following the later of (A) the Termination Date or (B) the date on which
the release described above is executed by all parties thereto and ceases to be
revocable by Executive; provided, however, that notwithstanding the foregoing,
in no event shall any amounts owing to Executive pursuant to this Section 3(b)
be paid to Executive later than the Severance Payment Deadline. For purposes of
this Agreement, any termination “in connection with a Change in Control” shall
mean any termination either by the Company other than for Cause or by the
Executive for Good Reason during the period beginning 90 days prior to and
concluding 120 days subsequent to the consummation of a Change in Control.
 
(c)  Upon the occurrence of a Change in Control, all restricted stock, options
to purchase shares of Class A Common Stock of SNI or other equity awards granted
to Executive under SNI’s 1997 Equity Participation Plan or 2004 Incentive Plan,
as either may be amended from time to time, shall become vested and exercisable
as of the effective date of the Change in Control.
 
(d)  In the event Executive’s employment as an at-will employee of the Company
shall be terminated pursuant to Section 3(a), subject to Section 4 of this
Agreement, Executive shall be entitled to continue to receive, at the expense of
the Company (other than Executive’s continued payments of his current portion of
such costs), and participate in, for a period of 12 months from the Termination
Date, any life insurance, disability insurance, health insurance or hospital
plans or other benefit plans of the Company in effect at the time oftermination
(as such plans may be amended from time to time thereafter); provided, however,
that car allowances, if any, or Company matching of individual 401(k) plan
contributions shall not be continued. In the event Executive’s employment as an
at-will employee of the Company shall be terminated pursuant to Section 3(b),
subject to Section 4 of this Agreement, Executive shall be entitled to continue
to receive, at the expense of the Company (other than Executive’s continued
payments of his current portion of such costs), and participate in, for a period
of [18/15] months from the Termination Date, any life insurance, disability
insurance, health insurance or hospital plans or other benefit plans of the
Company in effect at the time of termination (as such plans may be amended from
time to time thereafter); provided, however, that car allowances, if any, or
Company matching of individual 401(k) plan contributions shall not be continued.
Notwithstanding the foregoing, any continued benefits or participation in the
plans of the Company under this Section 3(d) shall cease on the Severance
Payment Deadline, to the extent such continued benefits or participation in
plans of the Company would constitute a nonqualified deferred compensation plan
subject to Code Section 409A.
 
- 4 -

--------------------------------------------------------------------------------


 
 
4.  Code Section 409A. This Agreement is not intended to provide for any
deferral of compensation subject to Code Section 409A and, accordingly,
notwithstanding any other provision of this Agreement to the contrary, any and
all amounts payable under this Agreement shall be paid not later than the later
of: (a) two and one-half (2½) months from the end of the Executive’s tax year in
which the Termination Date (or, if earlier, the Cure Deadline) occurs, and (b)
two and one-half (2½) months from the end of the Company’s fiscal year in which
the Termination Date (or, if earlier, the Cure Deadline) occurs (the later of
(a) and (b), the “Severance Benefit Deadline”), as determined by the Company in
accordance with Code Section 409A and any applicable Treasury Regulations.
 
5.  Parachute Payments.
 
(a)  If it is determined (as hereafter provided) that Executive would be subject
to the excise tax imposed by Code Section 4999 (a “Parachute Tax”) to which
Executive would not have been subject but for any payment or stock option or
restricted stock vesting occurring pursuant to the terms of this Agreement or
otherwise upon a Change in Control or any tax, interest, penalty or other
expense incurred by Executive pursuant to Code Section 409A (a “Deferred
Compensation Tax”) to which Executive would not have been subject but for the
Company’s failure to pay any severance amounts pursuant to the provisions of
Section 3 and Section 4 of this Agreement or other failure to make such payments
in a manner that avoids such payments qualifying as deferred compensation under
Section 409A of the Code (collectively, a “Payment”), then Executive shall be
entitled to receive an additional payment or payments (a “Gross-Up Payment”) in
an amount such that, after payment by Executive of all taxes (including any
Parachute Tax or Deferred Compensation Tax) imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Parachute Tax
or Deferred Compensation Tax imposed upon the Payment.
 
(b)  Subject to the provisions of Section 5(a) hereof, all determinations
required to be made under this Section 5, including whether a Parachute Tax or
Deferred Compensation Tax is payable by Executive with regard to a Payment and
the amount of such Parachute Tax or Deferred Compensation Tax and whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company prior to the Change in Control (or, if
such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Company). For purposes of making the calculationsrequired by this Section, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G, 4999 and 409A of the Code, provided
that the Accounting Firm’s determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code). The Accounting Firm
shall be directed by the Company or Executive to submit its preliminary
determination and detailed supporting calculations to both the Company and
Executive within 15 calendar days after the determination date, if applicable,
and any other such time or times as may be requested by the Company or
Executive. If the Accounting Firm determines that any Parachute Tax or Deferred
Compensation Tax is payable by Executive with regard to a Payment, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, Executive
within five business days after receipt of such determination and calculations.
If the Accounting Firm determines that no Parachute Tax or Deferred Compensation
Tax is payable by Executive with regard to a Payment, it shall, at the same time
as it makes such determination, furnish Executive with an opinion that he has
substantial authority not to report any Parachute Tax or Deferred Compensation
Tax on his federal tax return. Any good faith determination by the Accounting
Firm as to whether a Gross-Up Payment is to be made with regard to a Payment and
the amount of the Gross-Up Payment shall be binding upon the Company and
Executive absent a contrary determination by the Internal Revenue Service or a
court of competent jurisdiction; provided, however, that no such determination
shall eliminate or reduce the Company’s obligation to provide any Gross-Up
Payments that shall be due as a result of such contrary determination. As a
result of the uncertainty in the application of Code Section 4999 or Code
Section 409A at the time of any determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments that will not have been made by the
Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Section 5(f) hereof and
Executive thereafter is required to make a payment of any Parachute Tax or
Deferred Compensation Tax, Executive shall direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and
Executive as promptly as possible. Any such Underpayment shall be promptly paid
by the Company to, or for the benefit of, Executive within five business days
after receipt of such determination and calculations.
 
- 5 -

--------------------------------------------------------------------------------


 
 
(c)  The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 5(b)
hereof.
 
(d)  The federal tax returns filed by Executive (or any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax or Deferred Compensation Tax payable by Executive.
Executive shall make proper payment of the amount of any Parachute Tax or
Deferred Compensation Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his federal income tax
return as filed with the Internal Revenue Service, and such other documents
reasonably requested by the Company, evidencing such payment. If prior to the
filing of Executive’s federal income tax return, the Accounting Firm determines
in good faith that the amount of the Gross-Up Paymentshould be reduced,
Executive shall within five business days pay to the Company the amount of such
reduction.
 
(e)  The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 5(b) and (d)
hereof shall be borne by the Company. If such fees and expenses are initially
advanced by Executive, the Company shall reimburse Executive the full amount of
such fees and expenses within five business days after receipt from Executive of
a statement therefor and reasonable evidence of his payment thereof.
 
(f)  In the event that the Internal Revenue Service claims that any payment or
benefit received under this Agreement constitutes an “excess parachute payment”
within the meaning of Code Section 280G(b)(1), Executive shall notify the
Company in writing of such claim. Such notification shall be given as soon as
practicable but not later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30 day period following the date
on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim; (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to
Executive; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including, but not limited
to, additional interest and penalties and related legal, consulting or other
similar fees) incurred in connection with such contest and shall indemnify and
hold Executive harmless, on an after-tax basis, for and against for any
Parachute Tax or income tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.
 
(g)  The Company shall direct Executive with regard to all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis (to the extent permitted by applicable
law), and shall indemnify and hold Executive harmless, on an after tax basis,
from any Parachute Tax or Deferred Compensation Tax (or other tax including
interest and penalties with respect thereto) imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided, further, that if Executive is required to extend the statue of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount. The Company’s right to direct
Executivewith regard to the contest shall be limited to issues with respect to
whether and the extent to which a payment or benefit is an “excess parachute
payment” pursuant to Code Section 280G(b)(1), the imposition of the Parachute
Tax under Code Section 4999 and the imposition of the Deferred Compensation Tax
under Code Section 409A, and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority. In addition, the Company shall not direct Executive
to take a position or agree to any final resolution if such position or
resolution could reasonably be expected to adversely affect Executive unrelated
to matters covered hereto, unless Executive consents in writing to such position
or agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
 
(h)  If, after the receipt by Executive of an amount advanced by the Company in
connection with the contest of the Parachute Tax or Deferred Compensation Tax
claim, Executive receives any refund with respect to such claim, Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
Executive may retain such excess. If, after the receipt by Executive of an
amount advanced by the Company in connection with a Parachute Tax or Deferred
Compensation Tax claim, a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to direct Executive to contest the
denial of such refund prior to the expiration of 30 days after such
determination such advance shall be deemed to be in consideration for services
rendered after the Termination Date.
 
6.  Confidential Information and Inventions.
 
(a)  Except as otherwise required by Executive’s employment duties for the
Company, Executive shall maintain in strict confidence and shall not directly,
indirectly or otherwise, use, publish, disclose or disseminate, or use for
Executive’s benefit or the benefit of any person, firm, corporation or entity,
any Confidential Information of or relating to the Company or its affiliates (or
which the Company or its affiliates has a right to use). For purposes of this
Agreement, AConfidential Information@ shall mean all confidential and
proprietary information of the Company and its parents, subsidiaries and
affiliates, whether in oral, written or electronic form or obtained by
observation or otherwise, whether or not legended or otherwise identified as
confidential or proprietary information, and whether or not discovered or
developed by Executive or known or obtained by Executive as a consequence of
Executive’s employment with the Company at any time as employee or agent.
Confidential Information shall include, without limitation, all scientific,
clinical, engineering, technical, process, method or commercial data,
information or know-how, relating to the research, development, manufacture,
distribution, sale or marketing of any vitamins, minerals, nutritional
supplements, sports nutrition products, beverages, food bars, powdered food
supplements, or other products or product lines of the Company. Confidential
Information shall also include, without limitation, all customer lists, pricing
data, sources of supply and related supplier and vendor information, purchasing,
operating or other cost data, manufacturing methods, quality control
information, regulatory information, employee and compensation information,
financial data, trade secrets, formulas, intellectual property, manuals,
financial data, forecasts, business plans, expansion or acquisition plans and
product development information and plans. Notwithstanding the foregoing,
Confidential Information shall not include (i) information, from a source other
than the Company, which is in Executive’s possession on the date hereof or
subsequently becomes available to Executive so longas such information was
lawfully obtained and is not, to the knowledge of Executive, subject to another
confidentiality agreement or obligation of secrecy to the Company or another
person, or (ii) information which becomes generally available to the public
other than directly or indirectly as a result of disclosure by Executive or
another party bound by legal obligations prohibiting such disclosure.
 
(b)  Executive hereby assigns and transfers to the Company any and all works of
authorship, inventions and innovations (whether deemed patentable or not), which
relate to the business of the Company and which are made by Executive (or by
Executive jointly with others) during the term of Executive’s employment and/or
within one year after the termination of Executive's employment with the
Company, if such work of authorship, invention, or innovation is based upon or
relates to Confidential Information acquired by Executive during the term of
employment with the Company. For purposes of copyright law, any such work of
authorship shall be deemed a work made for hire. Executive agrees to promptly
disclose to the Company all such works of authorship, inventions, and
innovations. Executive agrees to execute any document reasonably requested by
the Company that is necessary or appropriate to document, perfect, or effect the
intention of this Section 6 or to secure any patent, copyright registration (as
a work made for hire), trademark registration or other protection thereof for
the Company.
 
(c)  Upon termination of Executive’s employment, Executive shall immediately
deliver to the Company all Confidential Information embodied in any form
(including any form of computer media), including all copies, then in
Executive’s possession or control, whether prepared by Executive or others, as
well as other Company property in Executive’s possession or control.
 
- 7 -

--------------------------------------------------------------------------------


 
 
7.  Successors and Binding Agreement.
 
(a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise, including, without
limitation, any successor due to a Change in Control) to the business or assets
of the Company, by agreement in form and substance reasonably satisfactory to
the Executive, expressly assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including,
without limitation, any person directly or indirectly acquiring the business or
assets of the Company in a transaction constituting a Change in Control (and
such successor shall thereafter be deemed the “Company” for the purpose of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.
 
(b)  This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees, but will not otherwise be
assignable, transferable or delegable by Executive.
 
8.  Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.


9.  Governing Law; Jurisdiction. The laws of the state of Utah shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against Executive, with respect to this
Agreement, or any judgment entered by any court in respect of any of such, may
be brought in any court of competent jurisdiction in the State of Utah, and
Executive hereby submits to the jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment.
 
10.  Notices. Any notices or communications given by any party hereto to the
other party shall be in writing and personally delivered or mailed by registered
or certified mail, return receipt requested, postage prepaid. Notices shall be
addressed to the parties at the addresses set forth above. Notices shall be
deemed given when received. Either party may designate in writing, by notice to
the others, such other address to which notices to such party shall thereafter
be sent.
 
11.  Further Assurances. Each party agrees at any time, and from time-to-time,
to execute, acknowledge, deliver and perform, and/or cause to be executed,
acknowledged, delivered and performed, all such further acts, deeds assignments,
transfers, conveyances, powers of attorney and/or assurances as may be
necessary, and/or proper to carry out the provisions and/or intent of this
Agreement.
 
12.  Amendment; Waiver; Entire Agreement. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes any and all prior agreements of the parties with
respect to such subject matter.
 
13.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
 

 



- 8 -

--------------------------------------------------------------------------------







 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date set forth below.
 
 
                                 SCHIFF NUTRITION GROUP, INC.
 
 
 
 
By:
 
 
Title:
 
 
Date:
   

 
 
 
                           EXECUTIVE
 
 



       
Date:
 
 
 

 
 
 



- 9 -

--------------------------------------------------------------------------------



 